DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 22 December 2021 which is a Continuation of application 17/151,035, now US Patent 11,319,065 filed 15 January 2021, which is a Continuation of PCT/US20/36492 filed 5 June 2020 which claim priority to PRO 62/858,330 filed 7 June 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,319,065. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the application is fully encompassed by claim 1 of the related US Patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McWhirk (US 2009/0152391).
- Regarding Claim 1. McWhirk discloses a suspended aerial vehicle system (fig. 1), comprising: 
a mothership (101, “airship” [0059]). 
an aerial vehicle (103, “Skycrane’s own lifting and flight performance” [0064], the skycrane is equivalent to an aerial vehicle) physically connected to the mothership (101, fig. 1 illustrates the aerial vehicle connected to the mothership by tether 102), 
a controller (“IT Flight Control System” [0065]) configured to coordinate a mothership thrust characteristic and an aerial vehicle thrust characteristic (“update thrust and maneuver commands to the airship and skycrane to maintain tension, position and heading” [0327], the IT Flight Control System coordinates thrust characteristics of both the airship and skycrane).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sikora (US 2019/0241267).
- Regarding Claim 1. Sikora discloses a suspended aerial vehicle system (100, fig. 1), comprising: 
a mothership (140, “helicopter” [0039]), 
an aerial vehicle (110) physically connected to the mothership (140, connection by cable 120 illustrated in fig. 1), 
a controller configured to coordinate a mothership thrust characteristic and an aerial vehicle thrust characteristic (“The load stability system (“LSS”) of this disclosure counteracts suspended load motion by exerting counterforce from thrusters such as high performance electric ducted fans (“EDFs”) at, or near, the location of the load. Consequently the LSS enhances mission safety by completely relieving the pilot and crew of suspended load stability responsibilities. Moreover, the performance envelope of such operations is increased by integrating the capability of the LSS to dynamically control load location, separate from aircraft motion” [0034]).
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        6 December 2022